Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION

                              Nos. 04-16-00775-CR & 04-16-00776-CR

                                  Samuel Chacon MENCHACA, Jr.,
                                             Appellant

                                                  v.

                                        The STATE of Texas,
                                              Appellee

                      From the 216th Judicial District Court, Kerr County, Texas
                                Trial Court Nos. A15427 & A15428
                           Honorable N. Keith Williams, Judge Presiding

Opinion by:       Sandee Bryan Marion, Chief Justice

Sitting:          Sandee Bryan Marion, Chief Justice
                  Marialyn Barnard, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: December 13, 2017

AFFIRMED

           Samuel Chacon Menchaca, Jr. entered an open plea of guilty to two offenses of delivery of

a controlled substance in a drug free zone. Menchaca also pled true to two enhancement

paragraphs in the indictments. The trial court sentenced Menchaca as a habitual offender to thirty-

five years’ imprisonment for each offense with the sentences to run concurrently.

           Menchaca’s court-appointed attorney filed a brief containing a professional evaluation of

the record in accordance with Anders v. California, 386 U.S. 738 (1967). Counsel concludes the

appeal has no merit. Counsel provided Menchaca with a copy of the brief and informed him of
                                                                     04-16-00775-CR & 04-16-00776-CR


his right to review the record and file his own brief. See Nichols v. State, 954 S.W.2d 83, 85-86

(Tex. App.—San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—

San Antonio 1996, no pet.). Menchaca did not file a pro se brief.

       After reviewing the record and counsel’s brief, we agree that the appeal is frivolous and

without merit. The judgment of the trial court is affirmed. Appellate counsel’s request to withdraw

is granted. Nichols, 954 S.W.2d at 86; Bruns, 924 S.W.2d at 177 n.1. No substitute counsel will

be appointed. Should Menchaca wish to seek further review of this case by the Texas Court of

Criminal Appeals, Menchaca must either retain an attorney to file a petition for discretionary

review or Menchaca must file a pro se petition for discretionary review. Any petition for

discretionary review must be filed within thirty days from the later of: (1) the date of this opinion;

or (2) the date the last timely motion for rehearing is overruled by this court. See TEX. R. APP. P.

68.2. Any petition for discretionary review must be filed in the Texas Court of Criminal Appeals.

See TEX. R. APP. P. 68.3.       Any petition for discretionary review should comply with the

requirements of Rule 68.4 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 68.4.

                                                  Sandee Bryan Marion, Chief Justice

DO NOT PUBLISH




                                                 -2-